13-01392-shl    Doc 182     Filed 12/26/18 Entered 12/26/18 21:35:33            Main Document
                                         Pg 1 of 6

Joseph M. Alioto (SBN 42680)
Admitted Pro Hac Vice
Jamie L. Miller (SBN 271452)
Admitted Pro Hac Vice
ALIOTO LAW FIRM
One Sansome Street, 35th Floor
San Francisco, CA 94104
Telephone: (415) 434-8900
Facsimile: (415) 434-9200
Email: jmalioto@aliotolaw.com
       jmiller@aliotolaw.com


Attorneys for the Clayton Act Plaintiffs
[ADDITIONAL COUNSEL LISTED ON LAST PAGE]


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE:                                             )   Case No: 11-15463-SHL
                                                   )
AMR CORPORATION, et al.                            )   Chapter 11
                                                   )
                  Debtors,                         )   (Jointly Administered)
______________________________________             )
                                                   )   Adversary No. 13-01392-SHL
Carolyn Fjord, Katherine R. Arcell, Keith Dean     )
Bradt, Judy Bray, Jose' M. Brito, Jan Marie        )   DECLARATION OF GIL D.
Brown, Robert D. Conway, Judy Crandall,            )   MESSINA
Rosemary D'Augusta, Brenda K. Davis,               )
Pamela Faust, Don Freeland, Donald V. Fry,         )
Gabriel Garavanian, Harry Garavanian,              )
Yvonne Jocelyn Gardner, Lee M. Gentry,             )
Valarie Ann Jolly, Gail S. Kosach, Michael C.      )
Malaney, Len Marazzo, Lisa McCarthy,               )
Patricia Ann Meeuwsen, L. West Oehmig, Jr.,        )
Cynthia Prosterman, Deborah M. Pulfer, Dana        )
L. Robinson, Robert A. Rosenthal, Bill             )
Rubinsohn, Sondra K. Russell, Sylvia N.            )
Sparks, June Stansbury, Clyde D. Stensrud,         )
Wayne Taleff, Gary Talewsky, Annette M.            )
Tippetts, Diana Lynn Ultican, J. Michael           )
Walker, Pamela S. Ward, Christine O. Whalen,       )
                                                   )
                     Plaintiffs,                   )
                                                   )
     v.                                            )
                                                   )
AMR Corporation, American Airlines, US             )
Airways Group, Inc. and US Airways, Inc.,          )
                                                   )
                  Defendants.                      )
______________________________________             )



                                   Declaration Of Gil D. Messina
13-01392-shl      Doc 182       Filed 12/26/18 Entered 12/26/18 21:35:33            Main Document
                                             Pg 2 of 6



        I, Gil D. Messina, do hereby declare under the pains and penalties of perjury of the

 United States as follows:

        1.      I am an attorney at law, licensed to practice in the State of New Jersey and

 Commonwealth of Massachusetts. I am one of the attorneys for the plaintiffs in this adversary

proceeding. I have previously been admitted to practice pro hac vice by the Court in this case. I

have personal knowledge of the facts stated below.

        2.      On October 9 or 10, 2018, I spoke by telephone with the defendants' counsel,

Sadik Huseny, and informed him that the plaintiffs intended to serve an updated and

supplemental report by plaintiffs' expert Dr. Carl Lundgren.

        3.      Following our conversation, on October 15, 2018, I e-mailed counsel the letter, a

copy of which is attached to this Declaration as Exhibit A, in which I confirmed the plaintiffs'

intention to serve Dr. Lundgren's report by November 5, 2018.

        4.     During our conversation, although Mr. Huseny expressed his opposition to

plaintiffs serving the report, we agreed that plaintiffs would not serve it until after a proposed

trial schedule had been finalized and submitted to the Court for its consideration. Therefore, the

plaintiffs changed the date for serving the report to November 12, 2018, which is the date stated

in the parties' joint letter to the Court dated November 8, 2018 (Doc. 178). During our

conversation, defendants' counsel did not express a desire to depose Dr. Lundgren (although I

offered to produce him for a deposition), or to respond to his report.

       5.     Dr. Lundgren's updated and supplemental report was served on November 12,

2018, as plaintiffs proposed.

       I declare under penalty of perjury that the foregoin/is true and c rrect.


Dated: December 26, 2018
       Holmdel, NJ                                     a~{.6
                                                  2
                                     Declaration Of Gil D. Messina
13-01392-shl   Doc 182    Filed 12/26/18 Entered 12/26/18 21:35:33   Main Document
                                       Pg 3 of 6

                             COUNSEL FOR PLAINTIFFS


Joseph M. Alioto (SBN 42680)
Admitted Pro Hac Vice
Jamie L. Miller (SBN 271452)
Admitted Pro Hac Vice
ALIOTO LAW FIRM
One Sansome Street, 35th Floor
San Francisco, CA 94104
Telephone: (415) 434-8900
Facsimile: (415) 434-9200
Email: jmalioto@aliotolaw.com
       jmiller@aliotolaw.com


Gil D. Messina (SBN 029661978)
Admitted Pro Hac Vice
MESSINA LAW FIRM, P.C.
961 Holmdel Road
Holmdel, NJ 07733
Telephone: (742) 332-9300
Facsimile: (742) 332-9301
Email: gmessina@messinalawfirm.com


Christopher A. Nedeau (SBN 81297)
Admitted Pro Hac Vice
NEDEAU LAW FIRM
154 Baker Street
San Francisco, CA 94117
Telephone: 415-516-4010
Email: cnedeau@nedeaulaw.net




                                               3
                                 Declaration Of Gil D. Messina
13-01392-shl   Doc 182   Filed 12/26/18 Entered 12/26/18 21:35:33   Main Document
                                      Pg 4 of 6




                              EXHIBIT A
13-01392-shl                 Doc 182     Filed 12/26/18 Entered 12/26/18 21:35:33   Main Document
                                                      Pg 5 of 6




MESSINA LAW FIRM
A Professional Corporation
                                                                                        961 Holmdel Road
                                                                               Holmdel, New Jersey 07733
                                                                                  _________________
Gil D. Messina
   Admitted in MA and NJ                                                                Phone 732.332.9300
                                                                                          Fax 732.332.9301
Email: gmessina@messinalawfirm.com


                                                    October 15, 2018

Sadik Huseny, Esq.                                                      Via Email
Latham & Watkins, LLP
505 Montgomery Street
Suite 2000
San Francisco, CA 94111

            Re:            Fjord, et al. v. AMR Corporation, et al.
                           Adversary No.: 13-01392 (SHL)

Dear Sadik:

       Thank you for the call last week. Now that we have the proposal to start this trial during
the week of February 11, 2019, I am proposing the following schedule.

         As I said, the plaintiffs intend to call Douglas Parker as their first witness. You have said
he is available on February 14 and 15 (and possibly February 13). Our proposal is to have the
openings and then proceed directly to Mr. Parker’s examination. This would mean starting the
trial on either February 14 or 15 (possibly February 13), with the expectation of a four day trial,
carrying over to the following week.

       Service of Updated/Supplemental Expert Report: The plaintiffs will serve an updated
and supplemental expert report by November 5, 2018.

            Exchange of Witness Lists: Friday, December 7, 2018.

       Exchange of Trial Exhibit Lists, Depo Designations, Etc.: Parties to file deposition
designations, proposed stipulations, and exhibit lists on Monday, January 18, 2019.

       Counter-Designations and Objections to Designations and Exhibit Lists: Friday,
January 25, 2019.

         Final Pretrial Conference: Subject to Judge Lane’s approval, the final pretrial can be
held February 11, 2019, with a joint pretrial order lodged with the Court on the same date, with
the trial start date February 13 or 14 (depending on Mr. Parker’s availability).

       Trial: Start February 13 or 14, and conclude on February 19 or 20 (February 18 is a
court holiday), with closing arguments on February 21.
13-01392-shl      Doc 182      Filed 12/26/18 Entered 12/26/18 21:35:33              Main Document
                                            Pg 6 of 6



                                                                                     LAW OFFICES
                                                                            MESSINA LAW FIRM
                                                                             ______________
Sadik Huseny, Esq.
October 15, 2018
Page 2

         Proposed Findings of Fact and Conclusions of Law: As directed by the Court after
trial.

         Trial Briefs: As may be directed by the Court, either pre- or post-trial.

       Please let me have your response at your earliest convenience so we can schedule a call
with the Court.

                                              Sincerely yours,

                                              s/ Gil D. Messina
                                              Gil D. Messina
GDM/hs

cc:      Plaintiffs’ Counsel
